Citation Nr: 0315697	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  93-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Peter W. Kociolek, Esq.
 

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a May 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This matter was previously 
remanded in June 1995, December 1998, and December 2000.  
Unfortunately, the RO has not complied with the December 2000 
remand; therefore, the case must be remanded to the RO once 
again.

The Board notes that the issues of entitlement to service 
connection for a psychiatric disorder and a right shoulder 
injury were previously before the Board.  The RO has granted 
these benefits by a February 2003 rating decision.  Since 
there has been a full grant of benefits with regard to these 
issues, they are no longer before the Board.  


REMAND

In the December 2000 remand, the Board noted that section 3 
of the Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. § 5103A (West 2002), required that VA notify the 
claimant that the Secretary is unable to obtain his treatment 
records from Camp Lejeune Naval Regional Medical Center 
(NRMC) pertaining to care provided in July 1982.  Such a 
notification must (a) identify the specific records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim.  The Board noted that this had not 
been accomplished, and requested that the RO, in accordance 
with 38 U.S.C.A. § 5103A, accomplish this.  The RO did not 
comply with the Board's request.  The Board notes further 
that a November 2002 letter from a representative inquired 
about the NRMC development and the actions that were 
requested to be accomplished by the RO.  However, the RO did 
not respond to this inquiry.  Accordingly, the Board is 
remanding this matter for the RO to comply with the December 
2000 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the above, the RO should obtain a legible 
(preferably typewritten) copy of the February 2002 
clarification of the October 2002, VA medical examination, 
which was completed by I. Elanchenny, M.D.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




